                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

VERTEX CONTRACTORS, L.L.C.,

           Plaintiff,

v.                                                                                     No. 18-cv-0895 JCH/SMV

WESTERN SURETY COMPANY and
FORTIS NETWORKS INC.,

           Defendants,

and

WESTERN SURETY COMPANY and
FORTIS NETWORKS INC.,

           Counterclaimants,

v.

VERTEX CONTRACTORS, L.L.C.,

           Counter-Defendant.

                                             SCHEDULING ORDER

           THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on March 25, 2019. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 15] is

adopted, except as modified below. The Court will permit discovery as follows:

           1.       50 Interrogatories by each party to any other party;

           2.       50 Requests for Production by each party to any other party;

           3.       No limit on the number of Requests for Admission served by each party at
                    this time;1

1
    Requests for Admission are subject to the deadline for termination of discovery.
         4.        10 depositions per side;

         5.        Depositions limited to 6 hours of questioning on the record unless
                   extended by agreement of the parties.

         In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this

case is assigned to a “standard” (150-day) track classification. The Court sets the following case

management deadlines:

              Plaintiff2 moves to amend the pleadings or join                                  May 6, 2019
              additional parties by3:

              Defendant moves to amend the pleadings or join                                  May 20, 2019
              additional parties by3:

              Plaintiff discloses experts and provides expert                                June 24, 2019
              reports or summary disclosures by4:

              Defendant discloses experts and provides expert                                 July 24, 2019
              reports or summary disclosures by4:

              Termination of discovery:                                                   August 22, 2019

              Motions relating to discovery filed by5:                               September 11, 2019

              Pretrial motions other than discovery motions filed                    September 23, 2019
              by:

              Proposed Pretrial Order due from Plaintiff to                            November 8, 2019
              Defendant by:
2
  Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.
3
  Amendment must comply with Fed. R. Civ. P. 15(a).
4
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b).
5
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
                                                           2
           Proposed Pretrial Order due from Defendant to                            November 22, 2019
           Court by6:

         Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

         IT IS SO ORDERED.


                                                                         ______________________________
                                                                         STEPHAN M. VIDMAR
                                                                         United States Magistrate Judge




6
 The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                          3
